                                                           Case 2:13-cv-00649-JCM-GWF Document 171 Filed 02/13/19 Page 1 of 3



                                                       1    Andrew M. Jacobs, Esq.
                                                            Nevada Bar No. 12787
                                                       2    Kelly H. Dove, Esq.
                                                            Nevada Bar No. 10569
                                                       3    Wayne Klomp, Esq.
                                                            Nevada Bar No. 10109
                                                       4    SNELL & WILMER L.L.P.
                                                            3883 Howard Hughes Parkway, Suite 1100
                                                       5    Las Vegas, NV 89169
                                                            Tel. (702) 784-5200
                                                       6    Fax. (702) 784-5252
                                                            ajacobs@swlaw.com
                                                       7    kdove@swlaw.com
                                                            wklomp@swlaw.com
                                                       8
                                                            Attorneys for Wells Fargo Bank, N.A.
                                                       9

                                                      10
                                                                                       UNITED STATES DISTRICT COURT
                                                      11
                                                                                                DISTRICT OF NEVADA
                                                      12
             3883 Howard Hughes Parkway, Suite 1100




                                                            BOURNE VALLEY COURT TRUST,                         CASE NO.: 2:13-CV-00649-JCM-GWF
Snell & Wilmer




                                                      13
                    Las Vegas, Nevada 89169




                                                                                   Plaintiff,
                         LAW OFFICES

                          702.784.5200




                                                      14
                                                                                                               STIPULATION AND ORDER TO
                               L.L.P.




                                                      15    vs.                                                EXTEND DEADLINES TO BRIEF
                                                                                                               BOURNE VALLEY’S MOTION FOR
                                                      16    WELLS FARGO BANK, N.A.; MTC                        RECONSIDERATION
                                                            FINANCIAL, INC., dba TRUSTEE
                                                      17    CORPS; RENEE JOHNSON; and                          (First Request)
                                                            NEVADA LEGAL NEWS, LLC
                                                      18
                                                                                   Defendant.
                                                      19
                                                      20
                                                                  Wells Fargo Bank, N.A. (“Wells Fargo”) and Bourne Valley Court Trust (“Bourne Valley”,
                                                      21
                                                           and with Wells Fargo, the “Parties”) through their counsel of record hereby respectfully request the
                                                      22
                                                           Court enter an order, pursuant to Local Rules IA 6-1 and 7-1, extending the briefing schedule on
                                                      23
                                                           Bourne Valley’s Motion for Reconsideration of Order Denying Plaintiff Bourne Valley’s Motion
                                                      24
                                                           for Summary Judgment and Granting Wells Fargo’s Motion for Summary Judgment (“Motion”
                                                      25
                                                           ECF No. 168). Currently, Wells Fargo’s response is due February 22, 2019. The Parties jointly
                                                      26
                                                           request a two-week extension of the deadline for Wells Fargo’s response making the response due
                                                      27
                                                           Friday, March 8, 2019. The Parties further request an extension of the deadline for Bourne Valley
                                                      28
                                                           Case 2:13-cv-00649-JCM-GWF Document 171 Filed 02/13/19 Page 2 of 3



                                                       1   to file its reply brief which would be March 15, 2019 if Wells Fargo’s response deadline is
                                                       2   extended. The parties request a two-week extension of that deadline making Bourne Valley’s reply
                                                       3   due Friday, March 29, 2019.
                                                       4            This stipulation and extension is made by the Parties in good faith. The Stipulation is made
                                                       5   for the benefit and convenience of Wells Fargo and not for any deleterious purpose. The extension
                                                       6   is not intended to delay the proceedings.
                                                       7    DATED this 13th day of February, 2019.             DATED this 13th of February, 2019.
                                                       8
                                                            KIM GILBERT EBRON                                  SNELL & WILMER L.L.P.
                                                       9
                                                            By:      /s/ Diana S. Ebron                        By:     /s/ Wayne Klomp
                                                      10          Diana S. Ebron, Esq.                               Andrew M. Jacobs, Esq.
                                                                  Nevada Bar No. 10580                               Nevada Bar No. 12787
                                                      11
                                                                  Jacqueline A. Gilbert, Esq.                        Kelly H. Dove, Esq.
                                                      12          Nevada Bar No. 10593                               Nevada Bar No. 10569
             3883 Howard Hughes Parkway, Suite 1100




                                                                  Karen L. Hanks, Esq.                               Wayne Klomp, Esq.
Snell & Wilmer




                                                      13          Nevada Bar No. 9578                                Nevada Bar No. 10109
                    Las Vegas, Nevada 89169




                                                                  7625 Dean Martin Drive, Suite 110                  3883 Howard Hughes Parkway, Suite
                         LAW OFFICES

                          702.784.5200




                                                      14          Las Vegas, NV 89139                                1100
                               L.L.P.




                                                      15                                                             Las Vegas, NV 89169
                                                            Attorneys for Bourne Valley Court Trust
                                                      16                                                       Attorneys for Wells Fargo Bank, N.A.

                                                      17

                                                      18

                                                      19

                                                      20
                                                                    IT IS SO ORDERED.
                                                      21
                                                                                                          _________________________________
                                                      22                                                  UNITED STATES DISTRICT JUDGE
                                                      23                                                         February 15, 2019
                                                                                                          DATED:__________________________
                                                      24

                                                      25

                                                      26

                                                      27

                                                      28

                                                                                                            -2-
                                                           Case 2:13-cv-00649-JCM-GWF Document 171 Filed 02/13/19 Page 3 of 3



                                                       1                                     CERTIFICATE OF SERVICE
                                                       2          I, the undersigned, declare under penalty of perjury, that I am over the age of eighteen years,

                                                       3   and I am not a party to, nor interested in, this action. On this date, I caused to be served a true and

                                                       4   correct copy of the foregoing document by the method indicated below:

                                                       5   XXXX           Electronic Service (CM/ECF)             _______        Federal Express

                                                       6   _______        U.S. Mail                               _______        U.S. Certified Mail

                                                       7   _______        Facsimile Transmission                  _______        Hand Delivery

                                                       8   _______        Email Transmission                      _______        Overnight Mail

                                                       9   and addressed to the following:

                                                      10    Diana S. Ebron, Esq.
                                                            Jacqueline A. Gilbert, Esq.
                                                      11    Karen L. Hanks, Esq.
                                                            KIM GILBERT EBRON
                                                      12
                                                            7625 Dean Martin Dr., Ste. 110
             3883 Howard Hughes Parkway, Suite 1100




                                                            Las Vegas, NV 89139-5974
Snell & Wilmer




                                                      13
                    Las Vegas, Nevada 89169




                                                            Telephone: (702) 485-3300
                         LAW OFFICES

                          702.784.5200




                                                      14    Fax: (702) 485-3301
                               L.L.P.




                                                      15    Attorneys for Bourne Valley Court Trust
                                                      16
                                                           DATED this 13th day of February, 2019.
                                                      17

                                                      18                                                           /s/ Lara J. Taylor
                                                                                                                  An Employee of Snell & Wilmer L.L.P.
                                                      19

                                                      20

                                                      21

                                                      22

                                                      23

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28

                                                                                                            -3-
